Woodruff, J.
The defendants are not, in my opinion, doing business within the State and county within the meaning of the act (Laws of 1855, 470), and the person on whom the summons was served, not being president or other head, nor secretary, treasurer, cashier, director, or managing agent of the corporation, within the provisions of the Code, section 134, nor appearing to have property therein, and it not appearing that the cause of action arose in this State; there has been no such service of summons and complaint as warranted the entry of any judgment against the defendants in this court.
The judgment must, therefore, be set aside, with $7 costs.